ASSIGNMENT OF OIL, GAS AND MINERAL LEASES

 

 

 

THE STATE OF LOUISIANA

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

PARISH OF BOSSIER

§

 

 

 

THAT,              MEAGHER OIL & GAS PROPERTIES, INC. whose address is 17314
State Highway 249, Suite 306, Houston, TX 77090, hereinafter referred to as
“Assignor”, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), cash in hand paid, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, does hereby ASSIGN, TRANSFER, SET
OVER and DELIVER unto the following, as listed below, hereinafter referred to as
“Assignee”, all of Assignor’s right, title and interest in the percentages as
specified below opposite each Assignee’s name, in and to those certain Oil, Gas
and Mineral Leases and leasehold estates created thereby, set forth in Exhibit
“A” attached hereto and made a part hereof, covering land situated in Bossier
Parish, Louisiana, to wit:

 

 

ASSIGNEE

PERCENT INTEREST

 

 

Southern Star Operating Inc.
c/o Phillip A. Wylie
Snell Wylie & Tibbals
8150 N. Central
Suite 1800
Dallas, TX 75206

40.00%

Dynamic Resources Corporation
P.O.Box 370184
Las Vegas, NV 89137

20.00%

Ramshorn Investments, Inc.
515 W. Greens Road
Suite 1000
Houston, TX 77067

40.00%

 

100.00%

 

 

 

This Assignment is specifically made subject to the terms and conditions of that
certain Unrecorded letter Agreement dated February 12, 2006 by and between SPRI
and Dynamic Resources et al. This Assignment is also specifically made subject
to the terms and conditions of said leases and Meagher Oil & Gas Properties,
Inc. does hereby reserve an Overriding Royalty Interest (hereinafter referred to
as “ORI”) of 4.0% on those leases having a royalty obligation of less than or
equal to 20%, an ORI of 3.0% on all those leases having a royalty obligation
greater than 20% and less than 25%, and an ORI of 2.0% on all those leases
having a royalty obligation equal to 25% and an ORI of 1.0% on all those leases
having a royalty obligation greater than 25.0%. If any lease where an ORI is
hereby reserved covers less than the full mineral interest under the lands
described for the leases in Exhibit “A”, the ORI reserved hereunder shall be
proportionately reduced in accordance with the actual ownership.                

 

This Assignment is made without warranty of title, express or implied, except a
warranty of title by, through, and under Assignor, but not otherwise. Assignor
warrants it is the lawful owner of and has good title to the interest above
assigned in and to the Leases, free and clear from all liens, encumbrances or
adverse claims.

 

 

IN WITNESS WHEREOF, Assignor has caused this instrument to be executed on this
the 3rd day of November, 2006, effective; however, as of the effective date of
the respective leases.        

 

 

1 of 3



 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

ASSIGNOR:

 

MEAGHER OIL & GAS PROPERTIES, INC.

 

/s/ Matthew E. Meagher

By: Matthew E. Meagher

It’s President

 

 

 

 

State of colorado

§

 

 

County of arapahoe

§

 

This instrument was acknowledged before me on the 3rd day of November, 2006, by
Matthew E. Meagher, President of Meagher Oil & Gas Properties, Inc., an Colorado
Corporation, on behalf of said corporation and in the capacity therein stated.

 

/s/ Cheryl C. Martindale

Notary Public for the State of Colorado

Notary’s Printed Name:

Cheryl C. Martindale

 

My commission expires: 8-31-07

 

2 of 3



 


--------------------------------------------------------------------------------



 

 



 

Exhibit A

 

Exhibit A sets out the identities of the 76 lessors who have assigned their
respective land and royalty interests to Meagher Oil & Gas Properties, Inc. on
the respective dates as set out in Exhibit A.

 

 

3 of 3



 

 

 